Exhibit 3.3 AMENDMENT TO BY-LAW NO. 1 Amendment to the by-laws relating generally to the conduct of the business and affairs of SINOMAR CAPITAL CORP. (hereinafter called the ‘Corporation”). Part V of By-Law No. 1 is amended by adding Section 5.13 as follows: “5.13Written Acknowledgement: Each shareholder is entitled, without charge, to a non-transferable written acknowledgment of the shareholder's right to obtain a share certificate.” ENACTED this 31st day of December, 2009. TIM HUNT Secretary CONFIRMED BY THE SHAREHOLDERS 1N ACCORDANCE WITH THE ACT, the 1st day of February, 2010. TIM HUNT Secretary
